              Case 18-19441-EPK      Doc 145      Filed 10/12/18   Page 1 of 7



                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                          WEST PALM BEACH DIVISION

 In re                                             Case No.: 18-19441-BKC-EPK

 160 ROYAL PALM, LLC,                              Chapter 11

          Debtor.                             /

            SECURED CREDITOR KK-PB FINANCIAL, LLC’S
  (I) OBJECTION TO DEBTOR’S RULE 2004 SUBPOENA DUCES TECUM;
 AND (II) MOTION TO QUASH SUBPOENA AND FOR PROTECTIVE ORDER

         Secured Creditor, KK-PB Financial, LLC (“KK-PB Financial”), objects to Debtor
160 Royal Palm, LLC’s (the “Debtor”) Rule 2004 Subpoena Duces Tecum (the “Galle
Subpoena”) [ECF No. 91] served on Craig T. Galle, Esq. and The Galle Law Group, P.A.
(together, “Galle”), and moves to quash the Galle Subpoena and for a protective order as
to the documents or information requested in the Galle Subpoena, and states:

                            PRELIMINARY STATEMENT

         1.     By way of the Galle Subpoena, the Debtor seeks Galle’s production of “any
and all documents and electronically stored information regarding, pertaining to or
involving, among other things (i) property located at 149 Brazilian, Avenue in Palm Beach,
Florida; (ii) property located at 160 Royal Palm Way in Palm Beach, Florida; (iii) 160 Royal
Palm, LLC; (iv) Mirabia, LLC; (v) Medici Finanza, LLC; (vi) Alibi, LLC; (vii) Alibi, Ltd.;
(viii) Botticelli Advisors, LLC; (ix) Robert Matthews; (x) Mia Matthews; and (xi) Gerry
Matthews. The Galle Subpoena is nothing more than the Debtor’s improper attempt to
take advantage of and obtain unfettered access to documents and information, pursuant to
Rule 2004 of the Federal Rules of Bankruptcy Procedure, rather than Rule 7030 as required
for contested matters.

         2.     KK-PB Financial maintains that the documents and information are being
improperly sought under a broader scope that would permit the Debtor unfettered access
to documents or information before this Court’s consideration of the issues raised by the
            Case 18-19441-EPK         Doc 145      Filed 10/12/18      Page 2 of 7



Debtor regarding KK-PB Financial’s secured claim and its ability to credit bid and matters
related thereto that are scheduled for hearing on October 24, 2018. Moreover, the
documents demanded by way of the Galle Subpoena would permit the Debtor to have
access to documents or information that are irrelevant or protected from disclosure by the
attorney-client privilege, the work-product doctrine, or otherwise subject to protection
from disclosure, and the requests set forth in the Galle Subpoena are overbroad and unduly
burdensome. KK-PB Financial maintains that any document demand pertaining to or
involving the issues raised by the Debtor regarding KK-PB Financial’s secured claim and
its ability to credit bid must be narrowly tailored for this contested matter.

       3.      Accordingly, the issuance of an Order quashing the Galle Subpoena and
protecting Galle from being required to produce the requested documents is warranted.

                                      BACKGROUND

       4.      On September 13, 2018, KK-PB Financial filed its Motion to (I) Modify and
Terminate Automatic Stay; or (II) Dismiss Chapter 11 Proceeding [ECF No. 69] and the
accompanying Declaration of Glenn F. Straub [ECF No. 69] in support thereof, attesting to
KK-PB Financial’s interest as owner and holder of the Note and Loan Documents, and the
amount of indebtedness and the nature and extent of the Debtor’s default. As set forth in
the Stay Relief Motion [ECF No. 69], the Debtor’s prepetition and postpetition
indebtedness to KK-PB Financial is $37,337,705.77. The Debtor’s postpetition
indebtedness to KK-PB Financial continues to accrue interest at $7,489.93 per diem as
disclosed in the Straub Declaration [ECF No. 69]. The Debtor filed its Response in
Opposition to the Stay Relief Motion on September 14, 2018 [ECF No. 73].

       5.      On September 28, 2018, the Debtor issued a Rule 2004 Subpoena Duces
Tecum (ECF No. 91) on Craig T. Galle, Esq. and The Galle Law Group, P.A., demanding
certain documents or information as set forth above.

       6.      On October 5, 2018, the Debtor filed its Motion to Limit Credit Bids with
Respect to Sale of Substantially All of its Assets [ECF No. 103] seeking, among other
things, to limit KK-PB Financial’s ability to credit bid at the auction and sale of
                                               2
             Case 18-19441-EPK           Doc 145     Filed 10/12/18      Page 3 of 7



substantially all of the Debtor’s assets including the real property located at 160 Royal Palm
Way in Palm Beach, Florida 33480 and other personal property.

       7.         On October 10, 2018, KK-PB Financial filed its Motion to Estimate Claim
for Purposes of Credit Bidding Pursuant to 11 U.S.C. §§ 502(C) And 363(K) [ECF No.
133], seeking to estimate its secured claim as part of the sale process in order to determine
the amount of its maximum credit bid. That Motion is scheduled for hearing on October
24, 2018 along with other related matters.

                         OBJECTION AND RELIEF REQUESTED

       8.         As set forth above, KK-PB Financial objects to the Galle Subpoena served
on Galle and seeks the entry of an Order quashing the Subpoena and protecting Galle from
being required to produce the documents demanded therein.

       9.         Rule 2004 of the Federal Rules of Bankruptcy Procedure provides in
pertinent part:

                  (a)     Scope of Examination. The examination of an entity under
                  this rule or of the debtor under section 343 of the Code may relate
                  only to the acts, conduct, or property or to the liabilities and
                  financial condition of the debtor, or to any matter which may affect
                  the administration of the debtor’s estate or to the debtor’s right to a
                  discharge.
Fed. R. Bankr. P. 2004.

       10.        Rule 45 of the Federal Rules of Civil Procedure, made applicable to this
bankruptcy proceeding by Rule 9016 of the Federal Rules of Bankruptcy Procedure, states
that the court for the district where compliance is required must quash or modify a
subpoena that requires disclosure of privileged or other protected matter, if no exception or
waiver applies, or if it subjects a person to undue burden. Fed. R. Civ. P. 45(d)(3)(A)(iii)
and (iv). Rule 45 also provides that:

                  [t]o protect a person subject to or affected by a subpoena, the
                  court . . . may . . . quash or modify the subpoena if it requires:
                  (i) disclosing a trade secret or other confidential research,
                  development, or commercial information . . .
                                                  3
               Case 18-19441-EPK     Doc 145     Filed 10/12/18     Page 4 of 7



Fed. R. Civ. P. 45(d)(3)(B)(i). This Court’s Local Rule 2004-1(C) also allows parties to
seek protective orders in instances where the issues cannot be resolved.

         11.     Here, by way of the Galle Subpoena, the Debtor is improperly seeking and
requiring Galle to produce documents and information under a broader scope pursuant to
Rule 2004. In fact, the documents or information demanded under the Galle Subpoena
would permit the Debtor to have unfettered access to documents or information that are
irrelevant or protected from disclosure by the attorney-client privilege, the work-product
doctrine, or otherwise subject to protection from disclosure, and the document requests set
forth in the Galle Subpoena are overbroad and impose undue burdensome and expense on
Galle.

         12.     Moreover, because the Debtor disputes the secured claim asserted by KK-
PB Financial, the Debtor’s document demands like those set forth in the Galle Subpoena,
pertaining to or involving KK-PB Financial’s secured claim and its ability to credit bid must
be narrowly tailored.

         13.     For these reasons, KK-PB Financial respectfully requests that the Court
quash the Galle Subpoena and issue a protective order in accordance with the Federal
Rules of Bankruptcy Procedure, Federal Rules of Civil Procedure, and Rules of this Court.

                            GOOD FAITH CERTIFICATION

         14.     Prior to the filing of this Objection and Motion, undersigned counsel has
conferred with counsel in a good faith effort to resolve the issues raised and, despite such
efforts, has been unable to do so.




                                             4
           Case 18-19441-EPK         Doc 145     Filed 10/12/18    Page 5 of 7



       WHEREFORE, Secured Creditor KK-PB Financial respectfully requests that this
Court enter an Order: (i) sustaining this Objection and granting this Motion; (ii) quashing
the Galle Subpoena as set forth herein; (iii) protecting Galle from being required to comply
with the Galle Subpoena as set forth herein; and (iv) granting such further relief as the
Court deems just and proper under the circumstances.

Dated: October 12, 2018              Respectfully submitted,

                                     SALAZAR LAW
                                     Counsel for Secured Creditor, KK-PB Financial, LLC
                                     2000 Ponce de Leon Boulevard, Penthouse Suite
                                     Coral Gables, Florida 33134
                                     Telephone: (305) 374-4848
                                     Facsimile: (305) 397-1021
                                     Email: Luis@Salazar.Law
                                     Email: Aguilar@Salazar.Law

                                     By:     /s/ Luis Salazar
                                              Luis Salazar
                                              Florida Bar No. 147788
                                              Celi S. Aguilar
                                              Florida Bar No. 117589




                                             5
           Case 18-19441-EPK         Doc 145       Filed 10/12/18   Page 6 of 7



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this day, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is
being served this day on all parties identified on the Service List attached to the original
hereof via transmission of Notices of Electronic Filing generated by CM/ECF and/or
electronic mail transmission as indicated thereon.



                                             By:      /s/ Luis Salazar
                                                     Luis Salazar




                                             6
          Case 18-19441-EPK         Doc 145        Filed 10/12/18   Page 7 of 7



                                    SERVICE LIST

Electronic Mail Notice List
(Via CM/ECF)

      Heidi A Feinman Heidi.A.Feinman@usdoj.gov
      Philip J Landau plandau@slp.law,
       msmith@slp.law;blee@slp.law;pdorsey@slp.law;dwoodall@slp.law;ematteo@slp.law;e
       pendergraft@slp.law;cdraper@slp.law
      Bernice C. Lee blee@slp.law, dwoodall@slp.law;ematteo@slp.law;cdraper@slp.law
      Peter J Malecki pmalecki@riccalawyers.com,
       bricca@riccalawyers.com;lkendrick@riccalawyers.com
      Edward A Marod emarod@gunster.com, dpeterson@gunster.com
      Orfelia M Mayor omayor@ombankruptcy.com,
       legalservices@pbctax.com;carmen@ombankruptcy.com;cmbk@ombankruptcy.com;o
       mayor@ecf.inforuptcy.com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
      Eric S Pendergraft ependergraft@slp.law,
       dwoodall@slp.law;ematteo@slp.law;bshraibergecfmail@gmail.com;cdraper@slp.law
      Cristopher S Rapp csrapp@kelleykronenberg.com,
       IRGeservice@kelleykronenberg.com
      Luis Salazar Luis@Salazar.Law, Aguilar@Salazar.Law;Cabrera@Salazar.Law;Lee-
       Sin@Salazar.Law;Osorio@Salazar.Law
      Jeffrey I. Snyder jsnyder@bilzin.com, eservice@bilzin.com;lflores@bilzin.com
      Allen R Tomlinson atomlinson@jonesfoster.com, dstewart@jonesfoster.com


Manual Notice List

        Gregg H Glickstein                         Larry Richey
        Gregg H. Glickstein, P.A.                  Cushman & Wakefield U.S., Inc.
        54 SW Boca Raton Blvd.                     515 E Las Olas Blvd., #900
        Boca Raton, FL 33432                       Fort Lauderdale, FL 33301

        Daniel A. Hershman                         Maria M Yip
        c/o Hershman Law, P.A.                     Yip Associates
        2240 Palm Beach Lakes Blvd., Ste 101       1001 Yamato Road, #301
        West Palm Beach, FL 33409                  Boca Raton, FL 33431

        David R. Miller
        David Miller and Associates, P.A.
        319 Clematis Street, Suite 802
        West Palm Beach, FL 33401



                                               7
